         Case 1:18-cv-01556-TSC Document 37-1 Filed 07/28/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

BUZZFEED INC.,                                       )
                                                     )
       Plaintiff,                                    )
                                                     )        Case No. 18-cv-1556 (TSC)
       v.                                            )
                                                     )
U.S. DEPARTMENT OF JUSTICE, et. al.,                 )
                                                     )
       Defendants.                                   )


        PLAINTIFF'S RESPONSE TO DEFENDANTS’ STATEMENT OF FACTS

       Plaintiff does not dispute, for the purposes of summary judgment, Defendants’ statement

of facts except as follows. In addition, to the extent Defendants’ statements can be construed as

reaching legal conclusions about the scope of exemptions and whether they apply to the records at

issue, such statements are objected to as improper and are also denied except to the extent not

challenged in Plaintiff’s brief.

       32. Plaintiff disputes that the cited evidence establishes that the withheld information is

“identifying” if company names are redacted.

       33. Plaintiff disputes that the cited evidence establishes that there is no segregable factual

information in Records 1, 19, 33, 45, 57, 58, 135, and 137. ECF No. 35-4 at Ex. F.

       36. Plaintiff disputes that the cited evidence establishes that release of information with

company names redacted would reveal who the companies are.
        Case 1:18-cv-01556-TSC Document 37-1 Filed 07/28/20 Page 2 of 2




                                                    RESPECTFULLY SUBMITTED,

                                                    /s/ Matthew V. Topic

                                                    ____________________________

                                                    Attorneys for Plaintiff


Matthew Topic
Joshua Burday
Merrick Wayne
LOEVY & LOEVY
311 North Aberdeen, 3rd Floor
Chicago, IL 60607
312-243-5900
foia@loevy.com
DC Bar No IL0037




                                CERTIFICATE OF SERVICE

       I, Matthew Topic, an attorney, hereby certify that on July 28, 2020, I caused the

foregoing to be served on all counsel of record via the Court’s CM/ECF system.



                                                    /s/ Matthew V. Topic




                                              -2-
